Per Curiam :
The bond given by John Major to the appellant was not an absolute bond for the payment of three thousand dollars with interest. On the contrary, the three thousand dollars was a penalty, with the condition that if he, the said John Major, “ shall well and truly leave by bequest of will unto the said George B. Major, the farm on which he dwells and owns, with certain stipulations to be put therein, so that the said George B. Major’s interest therein shall exceed the amount of his heir-ship to the amount of said three thousand dollars, then this obligation to be null and void, otherwise to be and remain in full force and virtue.” Then followed a confession of judgment for the sum of $8,000 with interest; to be paid in full in one year after the death of the obligor, if said conditions are not complied with.
While there is some obscurity in the above condition, we think its meaning may be gathered without difficulty. The obligor was to devise his farm to the appellant, subject to certain stipulations not specified, yet in such way that the appellant should realize his full share thereof as heir, and the aforesaid sum of $3,000. An examination of the case satisfies us that this has been done; and that the condition of the bond has been fulfilled. The appellant gets his $3,000 and his share of his father’s estate. It is true he refused to accept the devise and allowed the farm to be sold. It also appears there were some “ stipulations ” in the will which reduced his share, or his “ heirship ” tó less than he may have anticipated. This was a risk, how*115ever, which he ran when he accepted, the bond, with its provision for taking the farm subject to certain “ stipulations ” in his father’s will.
The decree is affirmed and the appeal dismissed at the costs of the appellant.